Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
Claims 1, 4, 5, 7-10, 13, 15-18 and 21 are currently pending with claims 2, 3, 6, 11, 12, 14, 19 and 20 being cancelled.  
The rejections based on Schoeters are maintained. 
Other rejections based on Alderman, Murphy and Cassinelli individually are withdrawn because there is no indication in Alderman, Murphy and Cassinelli that a floating mattress can support one human user above a water surface when the floating mattress is floating on the water surface. 

Specification
The amendments to the specification are entered because they do not introduce new matter.  They are intended to correct the informalities. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A third layer is mounted on an outer face of a second layer which includes at least one housing for receiving at least one object.  The claim looks confusing because the third layer could close up an opening of the housing in the second layer as it is mounted on the second layer.  The interpretation does not seem within the scope of the claimed invention.  Appropriate correction is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/013546 to Schoeters et al. (hereinafter “Schoeters”) in view of US 2002/0185905 to Cassinelli (hereinafter “Cassinelli”) and US 6,139,382 to Eschbacher et al. (hereinafter “Eschbacher”).   
Schoeters discloses a floating lounger for supporting a user or object in water due to its buoyancy comprising a floating body made of a closed cell foam and a textile layer in the form of a pouch enveloping the floating body (abstract; figure 1; and paragraphs 1 and 24).  The closed cell foam has a density in the range from 25 to 35 kg/m3 within the claimed range.  
Schoeters teaches that the closed cell foam of sufficient low density to function as a floating object on water (paragraph 15).  The closed cell foam makes it possible for the lounger to function as a floating object, but are also optimal for reclining comfort (paragraphs 15 and 17).  In other words, the floating lounger provides a perfect space for napping, tanning, or chatting with friends in the pool while remaining nice and dry.
As the floating mattress can support one human user above the surface when the floating mattress is floating on the water, the examiner takes the position that the closed cell foam layer would have a volume within the range disclosed in the specification of the claimed invention so as to be adequately support one human user above the surface when the floating mattress is floating on the water.  
Schoeters does not explicitly disclose the floating body further comprising a comfort layer comprising a flexible open cell foam and a water-resistant adhesive for securing the rigid closed cell foam layer and the flexible open cell foam layer.  
Cassinelli discloses a flotation device comprising alternating layers of a flexible, open cell foam layer and a rigid, closed cell foam layer (figures 5 and 6; paragraphs 14 and 52).  When the flotation device is submerged, the open cell foam layers are unable to take on water because they are encased in the closed cell foam layers (paragraphs 63-65).  Therefore, the open cell foam layer is an anti-humidity waterproof material.  The open cell foam and closed cell foam layers are extending along a length of the floating device and bonded to each other by an adhesive (figures 5 and 6; and paragraph 52).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a floating lounger having alternating layers of an open cell foam layer and a closed cell foam layer set out in Cassinelli motivated by the desire to provide higher level comfort to the user without compromising flotation characteristics of the floating lounger.  
Cassinelli does not specifically disclose a water-resistant adhesive. 
Eschbacher, however, teaches a flotation unit comprising an upper foam sheet 20 and a lower foam sheet 30 adhered to each other by a water-resistant silicone adhesive (column 4, lines 60-65; column 5, lines 5-10; and figure 1A).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a water-resistant adhesive disclosed in Eschbacher for bonding the foam layers of Schoeters/ Cassinelli together motivated by the desire to provide optimum adhesion, flexibility and water-resistance.   
As to claim 7, Schoeters discloses that the textile layer is a mesh-shaped structure to drain away water (paragraph 41).  
As to claim 8, Schoeters discloses that the closed cell foam has a density in the range from 25 to 35 kg/m3 within the claimed range.  
as the floating mattress can support one human user above the surface when the floating mattress is floating on the water, the examiner takes the position that the closed cell foam layer would have a volume within the claimed range so as to be adequately support one human user above the surface when the floating mattress is floating on the water.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Cassinelli and Eschbacher as applied to claim 1, further in view of WO 99/66817 to Heitmann et al. (hereinafter “Heitmann”).  
None of Schoeters, Cassinelli and Eschbacher disclose or suggest the open cell foam layer having a density of from 10 to 40 kg/m3.
Heitmann, however, discloses that a self-inflating mattress comprising an open cell polyurethane flexible foam material provided with at least one built-in cavity and accommodated in an airtight outer shell (abstract and figure 1).  The open cell polyurethane flexible foam material has a density of from 30 to 70 kg/m3 and the mass density of the cavity ranging from 30 to 70% of the volume of the foam material in an expanded state (abstract).  In particular, the open cell polyurethane flexible foam material has a density of 40 kg/m3 (page 2, lines 61-70).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a comfort layer comprising an open cell, flexible foam material having a density of 40 kg/m3 motivated by the desire to provide the floating lounge having a higher level of lying comfort.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Cassinelli and Eschbacher as applied to claim 1, further in view of US 5,626,814 to Vicino (hereinafter “Vicino”). 
None of Schoeters, Cassinelli and Eschbacher discloses or suggests the open cell foam layer having a pore count of from 2 to 8 pores per cm.
Vicino, however, discloses that a self-inflating structure comprising a block of open cell, resiliently compressible foam material and an airtight envelope encapsulating the foam material (abstract).  The open cell foam material has pore size ranging from 4 to 36 pores per linear cm (column 2, lines 25-30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an open cell, resiliently compressible foam material having a cell count from 2 to 8 per cm motivated by the desire to provide the floating lounge having a higher degree of resiliency, compressibility and thus a higher level of lying comfort.  

Claims 4, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Cassinelli and Eschbacher as applied to claim 1, further in view of US 10,023,274 to George, II et al. (hereinafter “George”). 
None of Schoeters, Cassinelli and Eschbacher disclose or suggest the floating lounger having at least one housing for reception of the at least one object.  
George, however, discloses that a water pad assembly for supporting a user in open water comprising a water pad member and a plurality of grommets and cup holders (abstract).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of cup holders within the comfort layer motivated by the desire to provide storage pockets for drink, keys or sunscreen. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Cassinelli, Eschbacher and George as applied to claim 16, further in view of Heitmann.  
None of four references including Schoeters, Cassinelli, Eschbacher and George disclose or suggest the open cell foam layer having a density of from 10 to 40 kg/m3.
Heitmann, however, discloses that a self-inflating mattress comprising an open cell polyurethane flexible foam material provided with at least one built-in cavity and accommodated in an airtight outer shell (abstract and figure 1).  The open cell polyurethane flexible foam material has a density of from 30 to 70 kg/m3 and the mass density of the cavity ranging from 30 to 70% of the volume of the foam material in an expanded state (abstract).  In particular, the open cell polyurethane flexible foam material has a density of 40 kg/m3 (page 2, lines 61-70).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a comfort layer comprising an open cell, flexible foam material having a density of 40 kg/m3 motivated by the desire to provide the floating lounge having a higher level of lying comfort.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Cassinelli, Eschbacher, George and Heitmann as applied to claim 17, further in view of Vicino. 
None of the references including Schoeters, Cassinelli, Eschbacher, George and Heitmann disclose or suggest the comfort layer comprising an open cell foam having a pore count of from 2 to 8 pores per cm.
Vicino, however, discloses that a self-inflating structure comprising a block of open cell, resiliently compressible foam material and an airtight envelope encapsulating the foam material (abstract).  The open cell foam material has pore size ranging from 4 to 36 pores per linear cm (column 2, lines 25-30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an open cell, resiliently compressible foam material having a cell count from 2 to 8 per cm motivated by the desire to provide the floating lounge having a higher degree of resiliency, compressibility and thus a higher level of lying comfort.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Cassinelli and Eschbacher as applied to claim 1 above, further in view of US 2006/0116039 to Pole, III et al. (hereinafter “Pole”). 
Schoeters discloses a floating mattress or a closed cell foam layer having a length of 1.5 to 2.5 m, a width of 0.4 to 1 m (paragraph 31). 
Schoeters does not explicitly disclose a thickness or a volume of a closed cell foam layer.  
Pole, however, discloses a floating mat for supporting a person to be able to run across the mat while the mat floats on water, comprising at least one buoyant layer and having a thickness ranging from ¾ to 2 inches or from 0.02 to 0.05 m (figure 1 and paragraph 14).  
The combined teachings of Schoeters and Pole result in a floating mattress having a length of 1.5 to 2.5 m, a width of 0.4 to 1 m, and a thickness of 0.02 to 0.05 m.  This would give a volume (l x w x t) of the floating mattress ranging from 12,000 to 150,000 cm3 overlapping the claimed range. 
1.5 x 0.4 x 0.02 = 0.012 m3 = 0.12 x105 cm3
2.5 x 1.0 x 0.06 = 0.15 m3 = 1.5 x105 cm3
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the volume of the foam layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the volume of the foam layer is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the closed cell foam layer having a volume in the range instantly claimed motivated by the desire to enhance the buoyancy of the floating mattress.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
	

Response to Arguments
Applicant alleges that Schoeters does not disclose a floating mattress configured to support a human user above a water surface.  
The examiner respectfully disagrees.  
Schoeters teaches that the closed cell foam of sufficient low density to function as a floating object on water (paragraph 15).  The closed cell foam makes it possible for the lounger to function as a floating object, but are also optimal for reclining comfort (paragraphs 15 and 17).  In other words, the floating lounger provides a perfect space for napping, tanning, or chatting with friends in the pool while remaining nice and dry.
Cassinelli and Eschbacher do not need to disclose a mattress which can support one human user above a water surface while the mattress is floating on the water surface because such was already addressed by Schoeters.  As there is a motivation to combine Cassinelli and Eschbacher with Schoeters to arrive at the claimed invention, a prima facie case of obviousness is said to exist.    
Accordingly, the rejections over Schoeters in view of several references are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788